Citation Nr: 1014899	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-13 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) initial rating 
for service-connected pterygium of the right eye, 
postoperative, with irregular astigmatism, based on decreased 
visual acuity, prior to December 16, 2004, and to an 
evaluation in excess of 10 percent for decreased visual 
acuity from December 16, 2004.

2.  Entitlement to an additional, separate, compensable 
evaluation for residuals other than decreased visual acuity, 
for service-connected pterygium of the right eye, 
postoperative, with irregular astigmatism. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
December 1973 to December 1976.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which granted service connection for a right eye disability, 
effective June 4, 1981, the date of an earlier filed claim 
denied due to missing service treatment records (STRs), and 
assigned an initial noncompensable (0 percent) rating.  See 
38 C.F.R. § 3.400(g).  The June 2005 rating decision also 
assigned a 10 percent rating effective December 16, 2004, the 
date of filing the claim to reopen.  Therefore, the Board 
must review whether a compensable initial rating was 
warranted between June 4, 1981, and December 15, 2004, and 
whether a rating higher than 10 percent is warranted since. 

The Veteran seeks both an earlier effective date for the 
assignment of the 10 percent rating for decreased visual 
acuity due to service-connected pterygium, and a rating 
higher than 10 percent for his service-connected pterygium.  
The Board finds that the issue on appeal is more accurately 
stated as described on the title page of this decision.  
Since this appeal stems from the initial grant of service 
connection effective June 1981, the assigned rating for the 
entire period from the grant of service connection to the 
present is subject to review.
   
The Veteran requested a videoconference Board hearing in 
connection with his current claim.  The Veteran cancelled the 
hearing in September 2006 and made no attempt to reschedule.  
Thus, the Board finds the Veteran's request for a hearing to 
be withdrawn.  38 C.F.R. § 20.704(d) (2009).

The claim of entitlement to a compensable initial evaluation 
for decreased visual acuity prior to December 16, 2004, and 
the claim for an initial evaluation in excess of 10 percent 
for decreased visual acuity from December 16, 2004, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.
FINDING OF FACT

The Veteran's right eye disability has been manifested by 
asymmetry of the eyes, with a visible growth across the inner 
portion of the surface of the eye, and scarring, throughout 
the pendency of the appeal.


CONCLUSION OF LAW

The criteria for a compensable, 10 percent initial evaluation 
for scar and disfigurement manifestations of service-
connected pterygium of the right eye, separate from the 
initial evaluation for decreased visual acuity, are met from 
the date of the Veteran's initial claim, June 4, 1981.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.41, 4.118, 
Diagnostic Code 7800 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim, including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, the Veteran is challenging an initial 
evaluation assigned following the grant of service connection 
for residuals, postoperative, removal of pterygium, right 
eye.  Here, the underlying claim for service connection for 
pterygium, right eye, has been more than substantiated - it 
has been proven, thereby rendering § 5103(a) notice no longer 
required because the intended purpose of the notice has been 
fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The VA has a duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Veteran service treatment 
records, which could not be located in 1981, when he 
submitted an initial claim, have been associated with the 
claims file.  The Veteran does not contend that he service 
treatment records which have been obtained are incomplete.  

The RO obtained all relevant medical and other records that 
he identified.  He was also examined for VA compensation 
purposes in April 2005.  This examination report and medical 
and other evidence on file contains the information needed to 
assess the severity of his right eye disability, the 
determinative issue.  38 C.F.R. §§ 3.327, 4.2.  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the 
Board finds that no further development is needed to meet the 
requirements of the VCAA or Court.



II.	Increased Rating for Pterygium of Right Eye

Facts

During service, the Veteran developed a pterygium in his 
right eye that was surgically removed in November 1976.  A 
January 1978 Louisiana National Guard physical examination 
found the Veteran's visual acuity was 20/20 in both eyes 
without correction.  The examiner indicated a healed scar 
from surgery in the right eye.  

In June 1981, the Veteran filed a claim for service 
connection for the residuals of his pterygium removal 
surgery.  However, this claim was denied because the 
Veteran's service treatment records could not be located.  

At the time of a 1984 request to reopen the claim, the 
Veteran indicated that his eye was red and very sensitive to 
light.

In December 2004, the Veteran filed a petition to reopen the 
previously-denied claim.  He submitted copies of 1994 post-
service private records which disclosed that the Veteran had 
a scar on the right eyelid.  Service treatment records were 
located.  

Private treatment records from the Welch Eye Center from 
November 1994 show a regrowth of the pterygium in the lower 
right quadrant of the right eye.  The Veteran had 20/40-1 
visual acuity in the right eye and 20/20 in the left eye.  In 
December 1994, the Veteran underwent a second pterygium 
removal surgery.  Following the surgery, the Veteran 
initially complained of photophobia and excessive tearing.  
In January 1995, his vision was 20/20 in both eyes.  The 
excessive tearing cleared, and the Veteran began to require 
use of artificial tears.  

By March 1995, the pterygium had begun to grow back.  The 
Veteran's visual acuity in the right eye declined to 20/30 
without correction in July 1995, 20/50 without correction in 
September 1995.  In August 1996, the Veteran's right eye 
visual acuity was 20/60 without correction.  The Veteran's 
right eye visual acuity was 20/60-2 without correction at his 
final visit in February 1997.  His left eye still maintained 
20/20 vision.

An April 2005 VA eye examination found that the Veteran's 
visual acuity in his right eye was 20/100 without correction 
and 20/50 with correction.  His visual acuity was 20/20 in 
his left eye.  The field of vision was normal.  The examiner 
found a scar in the conjunctiva of the right eye from his 
surgeries, and extensive superficial scarring of the nasal 
half of the cornea.  The anterior chamber was deep, iris and 
pupil were normal, macula retinal vessels were normal, and 
retinal periphery was normal.  The examiner did not describe 
excessive tearing.  The examiner noted that the Veteran did 
not require eye drops or any other eye treatment.  The 
examiner diagnosed recurrent pterygium surgery in the right 
eye with residual irregular astigmatism.

Analysis

The RO granted service connection for the residuals, 
pterygium removal surgery, and assigned a staged rating for 
the effect of the service-connected disability on the 
Veteran's visual acuity, with an initial noncompensable 
rating from June 1981 and a 10 percent rating from December 
16, 2004.  38 C.F.R. § 4.84a.  That staged rating was 
assigned under DC 6034, which specifies criteria for 
evaluating a pterygium, and under DCs 6061-6079, which 
specified criteria for evaluating visual acuity.  The Veteran 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999). 

The criteria for evaluating eye disabilities 38 C.F.R. § 
4.84a, including the criteria under Diagnostic Code (DC) 6034 
used to evaluate disability due to pterygium, were revised 
effective December 10, 2008.  Under the former DC 6034, which 
was in effect when the Veteran filed his original claim in 
June 1981, a pterygium was rated based on loss of vision.  
Under the revised DC 6034, a pterygium is evaluated based on 
visual impairment, disfigurement (DC 7800), conjunctivitis 
(DC 6018), or other diagnostic codes, depending on the 
particular findings.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

A claimant is entitled to separate ratings for different 
problems or residuals of an injury, if none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran's entire history is reviewed when assigning a 
disability rating.  38 C.F.R. § 4.1.  If service connection 
already has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern, but, if the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings must be considered, whether the claim is for an 
initial disability evaluation or where a disability 
evaluation is already in effect.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  

As noted in the paragraph above, the diagnostic criteria 
relevant to rating disabilities of the eye were recently 
amended.  See 73 Fed. Reg. 66,543 (November 10, 2008) 
(codified, in part, at 38 C.F.R. § 4.84).  The Board is 
required to consider his claim in light of both the former 
and revised standards to determine whether an increased 
rating for his right eye disability is warranted.  The 
amended criteria, however, is effective only from December 
10, 2008.  Accordingly, the revised regulation is not 
applicable until December 10, 2008, even if the revised 
regulation is more favorable to the Veteran than the prior 
regulation.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.

As noted above, DC 6034, as in effect prior to December 10, 
2008, provided criteria for evaluation of pterygium only on 
the basis of effect on visual acuity.  Nevertheless, under 
the decision announced by the Court of Appeals for Veterans 
Claims in 1994, Esteban v. Brown, 6 Vet. App. 259 (1994), a 
Veteran is entitled to a separate disability rating for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition is not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  

In this case, the Veteran has provided lay evidence that the 
pterygium "grew back" soon after his service discharge.  As 
the appearance of a pterygium is quite distinctive, and may 
readily be observed by a lay person, the Veteran's lay 
testimony is sufficient to establish that the pterygium was 
present, even without medical evidence, if the Veteran's lay 
evidence is considered credible.  The Veteran submitted a lay 
statement in 1981 which described the pterygial growth.  
Thus, the Board finds credible the Veteran's lay evidence 
that a pterygium had grown back by 1981, when the Veteran 
submitted his initial claim for service connection.  

Because of the distinctive appearance of a pterygium, it 
affects a Veteran's appearance even if it does not affect 
vision.  Therefore, the Board finds that, under Esteban, 
disfigurement due to a pterygium may be separately evaluated 
from vision loss due to a pterygium, even though DC 6034, as 
in effect prior to December 10, 2008, does not specifically 
so state.

DC 7800 pertains to disfigurement of the head, face, or neck.  
38 C.F.R. § 4.118, DC 7800.  Under DC 7800, a skin disorder 
with one characteristic of disfigurement of the head, face, 
or neck is rated as 10 percent disabling.  Note (1) to DC 
7800 provides that the 8 characteristics of disfigurement 
are: (1) scar is 5 or more inches (13 or more cm.) in length; 
(2) scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part; (3) surface contour of scar is elevated or 
depressed on palpation; (4) scar is adherent to underlying 
tissue; (5) skin is hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); (6) skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue is missing in an area exceeding six square inches (39 
sq. cm.); and (8) skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  A 30 percent 
rating is warranted if there is visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.

As for a rating based on disfigurement under DC 7800, the 
examiner at the April 2005 examination found conjunctiva and 
cornea scarring as a result of the pterygium removal 
surgeries.  This scarring would meet one characteristic of 
disfigurement that it is at least one-quarter of an inch 
wide, however it would not meet any of the other criteria 
because it is superficial scarring and is less than 5 inches 
long and less than an area of 6 square inches.  Therefore, 
the Veteran would be entitled to a 10 percent rating under 
this code.

The record shows a pterygium removal surgery in November 1976 
and a second surgery in December 1994.  The Veteran's 1984 
statement reflects hat he continued to experience residuals 
of the pterygium removal, with scarring.  In April 2005, he 
had conjunctiva and cornea scarring.  Resolving the benefit 
of the doubt in the Veteran's favor, he had conjunctiva and 
cornea scarring since the earlier November 1976 surgery 
warranting a 10 percent rating under DC 7800 since the grant 
of service connection, effective from the date of the claim, 
which the RO determined was June 4, 1981.  

The Board has considered whether referral of the claim to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of an extraschedular 
evaluation is required.  38 C.F.R. § 3.321(b)(1).  However, 
the Remand, below, directs consideration extraschedular 
evaluation following development, so that consideration is 
not before the Board at this time.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996).  




ORDER

A separate, compensable, 10 percent rating for disfigurement, 
right eye, in addition to an initial evaluation for defective 
vision, right eye, is granted for service-connected pterygium 
of the right eye, postoperative, with irregular astigmatism, 
subject to the laws and regulations governing the payment of 
VA compensation.


REMAND

The Veteran was afforded VA examination of his vision in 
April 2005.  As it has been five years since that 
examination, the Veteran should be afforded a contemporaneous 
examination.  

At the April 2005 VA examination, the examiner properly 
evaluated the Veteran's visual acuity by determining his best 
correction with glasses.  However, the examination report 
does not state whether the Veteran used glasses prior to the 
VA examination.  Thus, it is not clear whether clinical 
records of the Veteran's visual acuity prior to December 16, 
2004, are available.  The Veteran should be afforded the 
opportunity to provide evidence of examinations of visual 
acuity prior to December 16, 2004.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
opportunity to provide evidence of his visual 
acuity prior to December 16, 2004, such as 
evaluations of visual acuity obtained for 
purposes of prescribing corrective lenses 
(eyeglasses or contacts), for purposes of 
employee health examinations, or the like.  

2.  The Veteran should be afforded an 
opportunity to identify or submit any relevant 
evidence about his vision since April 2005, 
industrial impairment since 2005, or other 
evidence which might substantiate his claim 
for an increased evaluation for service-
connected pterygium prior to or from December 
16, 2004.  If private clinical records are 
identified, those records should be requested.

3.  Obtain VA clinical records for the Veteran 
related to a pterygium or to visual acuity 
from April 2005 to the present.  

4.  Afford the Veteran VA examination of the 
right eye.  He is hereby advised that failure 
to report for this scheduled VA examination, 
without good cause, will have adverse 
consequences on his claims on appeal.  Conduct 
any necessary diagnostic examination.  The 
examiner should describe the Veteran's current 
visual acuity in the right eye, any changes in 
visual acuity since April 2005, and each 
effect of or manifestation of a pterygium, 
right eye.  

5.  After completion of the above and any 
additional development deemed necessary, the 
expanded record should be reviewed.  The 
claims on appeal (for a compensable evaluation 
for decreased visual acuity prior to December 
16, 2004, and for an initial evaluation in 
excess of 10 percent from December 16, 2004) 
should be considered on a schedular basis and 
on an extraschedular basis.  If any claim is 
not granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. 

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


